UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4988


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

LYSANDORE MOYE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00366-JAB-2)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnathan Leonard, LEONARD LAW FIRM, Winston-Salem, North
Carolina, for Appellant. Michael Francis Joseph, Assistant
United   States Attorney, Greensboro, North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lysandore    Moye    pleaded   guilty      to    theft     of   firearms

from a federally licensed firearms dealer, in violation of 18

U.S.C.     §§ 922(u),      924(m)   (2006),   and    two       counts   of     felon    in

possession of firearms, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2006).          Counsel for Moye filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), certifying that

there are no meritorious grounds for appeal, but questioning

whether the district court fashioned a reasonable sentence in

light     of    the   firearm      enhancements     for    both     the      number     of

firearms involved and for trafficking of the firearms. *                               The

Government elected not to file a brief.                    Finding no reversible

error, we affirm.

               A review of the record reveals no error in sentencing.

When determining a sentence, the district court must calculate

the     appropriate        advisory    Sentencing      Guidelines          range       and

consider it in conjunction with the factors set forth in 18

U.S.C. § 3553(a) (2006).              Gall v. United States, 552 U.S. 38,

49-50 (2007).         Appellate review of a district court’s imposition

of a sentence, “whether inside, just outside, or significantly

outside the Guidelines range,” is for abuse of discretion.                             Id.

at 41.     Sentences within the applicable Guidelines range may be

      *
          Moye did not object to the sentencing enhancements.



                                          2
presumed       by    the    appellate         court          to   be   reasonable.        United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

               The district court followed the necessary procedural

steps in sentencing Moye, appropriately treating the Sentencing

Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and weighing the relevant § 3553(a)

factors.                 See      U.S.        Sentencing               Guidelines        Manual,

§§ 2k2.1(b)(1)(C), (b)(5), cmt. n.13(D) (2009).                                Moye’s sentence

is within the properly calculated Guidelines range and may be

presumed reasonable by this court.                           Pauley, 511 F.3d at 473.         We

conclude that the district court did not abuse its discretion in

imposing the chosen sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                    This court

requires that counsel inform Moye, in writing, of the right to

petition   the       Supreme         Court    of       the    United     States   for    further

review.    If Moye requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move        in     this       court        for        leave      to    withdraw     from

representation.            Counsel’s motion must state that a copy thereof

was served on Moye.

                We dispense with oral argument because the facts and

legal    contentions           are    adequately             presented    in    the    materials

                                                   3
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4